IN MANDAMUS
Christopher A. Bendel filed this action in mandamus seeking a writ which compels the Industrial Commission of Ohio ("commission) to vacate its order denying him wage loss compensation and which compels the commission to enter a new order refusing to accept or consider an appeal filed on behalf of Bliss Manufacturing Company.
In accord with Loc.R. 12(M), the case was referred to a magistrate to conduct appropriate proceedings. The parties stipulated most of the pertinent evidence and filed supplemental evidence at a later date. The magistrate then issued a magistrate's decision which contains detailed findings of fact and conclusions of law. The magistrate's decision includes a recommendation that we deny the requested writ.
No party has filed objections to the magistrate's decision. This case is now before the court for review.
The issue presented in this case is whether or not Bliss Manufacturing timely filed an appeal in proper form. A district hearing officer decided to address the merits of the appeal based upon a finding that the original order was not received by the employer, and the appeal was filed less than twenty-one days from actual receipt of a copy of the order.
The second issue centers around the fact that the commission accepted delivery of the appeal via fax when the commission has not specifically authorized filing by fax. The Office of the Attorney General of Ohio has argued the fax filing was permissible. If fax filing is permissible, it is permissible for both claimant and employer. The practice, once established, must be applied consistently.
We adopt the findings of fact and conclusions of law contained in the magistrate's decision. We deny the requested writ of mandamus based upon a finding that a fax copy of an appeal with a handwritten signature has been found to be acceptable by the commission despite no express rule or provision of the Ohio Administrative Code.
Writ denied.
PETREE and KENNEDY, JJ., concur.